DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary of the Claims
This Office Action is in response to the claims filed on November 28, 2022.
Claims 1-20 have been presented for examination.
Claims 1-3, 8-10, 15-17 have been amended.
Claims 4-6, 11-13, and 18-19 are objected to.
Claims 1-3, 7-10, 14-17, and 20 are currently rejected.

Response to Amendments
Claim Objections
	The claims have been amended to overcome the previous claim objection. Accordingly, the claim objection is withdrawn.
35 U.S.C. § 112
	The claims have been amended to overcome the previous 35 U.S.C. § 112(b) rejection. Accordingly, the rejection is withdrawn.





Response to Arguments
35 U.S.C. § 103
	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the amendments necessitate a new ground of rejection in view of Onishi et al. (U.S. Patent Application Publication No. 2015/0379114) found in a new search.

Allowable Subject Matter
Claims 4-6, 11-13, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Patent ID No. CN111339230A) in view of Bonnet et al. (U.S. Patent Application Publication No. 2022/0042819), further in view of Onishi et al. (U.S. Patent Application Publication No. 2015/0379114).

Regarding claim 1, Wang teaches a Geohash-based traffic management method, comprising:
receiving, by one or more processing units, a respective operating status data of a plurality of vehicles travelling within a Geohash cell, wherein the Geohash cell is a specific geographical region wherein the size of the specific geographical region is determined based on the amount of the traffic through the geographical region, wherein an amount of traffic determines the size of Geohash cell;
Wang Page 7 Lines 2-3 disclose “For example, a geographic block can be encoded by a geoHash algorithm to encode a place for specific description.”
Wang Page 8 Lines 24-28 disclose “In an embodiment, the target geographic block may be a certain area centered on the current location (x, y) of the terminal, where x is longitude, and y is latitude. For example, the target geographic block may be a 400m*400m grid centered on the current location (x, y) of the terminal, and the target geographic location is a 400m*400m grid centered on the current location (x, y) of the terminal at a random location.”
Wang Page 6 Lines 51-55 disclose “The surrounding vehicles at the current location may be vehicles within a preset area centered at the current location, and the preset area range may be set according to actual conditions, which is not limited in this embodiment. For example, it can be set according to the density of surrounding vehicles. If the density of surrounding vehicles is larger, the preset area range can be set smaller; if the density of surrounding vehicles is smaller, the preset area range can be set larger some.”
Wang Page 13 Lines 23 and 35-37 disclose “Determine candidate vehicles according to the target block code; …The preset condition can be that the vehicle status is empty, that is, in the list, the 36 candidate vehicles are filtered again according to the vehicle status information”
Wang Page 18 Lines 17-28 disclose “Wherein, the step of ‘determining candidate vehicles from the mapping relationship set based on the maximum 18 encoding value and the minimum encoding value’”
The Examiner notes that determinations using “vehicles” disclosed in the cited context of Wang indicates receiving operating status of a plurality of vehicles.
generating, by one or more processing units, one or more service messages based on the received respective operating status data associated with a first vehicle of the plurality of vehicles according to one or more service specifications; and 
Wang Page 2 Lines 29-31 discloses “…the control unit may be configured to collect the real-time geographic location of the vehicle based on the identification information; when the real-time geographic location of the vehicle is collected, control all information in the map page.”
The Examiner notes that the “operating status” is interpreted as the location of the vehicle, as defined in [0054] of the instant specification (“Operating status data, according to embodiments of the invention, comprises any types of data that reflect the operating status of the vehicle, e.g., coordinates of the vehicle…”).
Wang Page 7 Lines 13-15 discloses “You can put the longitude in the even digits and the latitude in the odd digits, and combine the two strings to generate a new string: 11100 11101 00100 01111. The decimal value of this binary code is 7325935, which is the hash index value (hashIndex) of this geographic block…”
The Examiner notes that the code representing the geographic location may be a service message. “Service” is interpreted as a vehicle location information service, as defined in [0055] of the instant specification (“According to embodiments of the invention, one or more services provided by the traffic management 404 include, for example, vehicle location information service…”).
Wang does not expressly teach:
generating, by one or more processing units, one or more additional service messages based on the received respective operating status data associated with the plurality of vehicles according to one or more service specifications, wherein the additional service message is not based on the operating status of the first vehicle;
providing, by one or more processing units, at least one of the one or more service messages and the one or more additional service messages responsive to a request from the first vehicle travelling within the Geohash cell.
However, Bonnet teaches:
providing, by one or more processing units, at least one of the one or more service messages and the one or more additional service messages responsive to a request from the first vehicle travelling within the Geohash cell.
Bonnet [0016] discloses “…the [weather] prediction can be transmitted in the form of a weather map, the accuracy of which is improved by predictions made for a plurality of current cells of a weather area, and transmitted or provided to a plurality of vehicles travelling in proximity to or in the weather area.”
Bonnet [0071] discloses “The server 108 can be interrogated by transmitting a request in accordance with a suitable communication protocol, for example http, the request comprising for example an identifier of the geographical area for which the forecast is requested, identified by a geohash.”
The Examiner notes that the “service” may be interpreted as a weather information service, as defined in [0055] of the instant specification (“According to embodiments of the invention, one or more services provided by the traffic management 404 include, for example, vehicle location information service, vehicle lane information service, vehicle speed information service, weather information service, etc.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle disclosed in Wang to incorporate generating a request and receiving a service message, as taught in Bonnet, to improve the reliability and accuracy of the service message according to the location of the vehicle (Bonnet [0014]). 
The combination of Wang and Bonnet does not expressly teach:
generating, by one or more processing units, one or more additional service messages based on the received respective operating status data associated with the plurality of vehicles according to one or more service specifications, wherein the additional service message is not based on the operating status of the first vehicle;
However, Onishi teaches:
generating, by one or more processing units, one or more additional service messages based on the received respective operating status data associated with the plurality of vehicles according to one or more service specifications, wherein the additional service message is not based on the operating status of the first vehicle;
Onishi [0002] discloses “When information possessed by a vehicle is transmitted to surrounding vehicles, the surrounding vehicles store the received information and further transmit the information to its surrounding vehicles. Information spreads in this manner.”
The Examiner notes that the additional message is based on the surrounding vehicle communication to its surrounding vehicles and is not based on the first vehicle.
Onishi [0062] discloses “The message adding unit 231 stores messages input (received) from the user terminal 102 and messages received from other vehicle-mounted devices 110 in the data storing unit 250. The messages are, as will be described later, stored in the message storing unit 250 with various types of additional information added to it, and the message adding unit 231 undertakes this task of setting the additional information”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wang and Bonnet to have incorporated that additional service messages are not based on the operating status of a first vehicle but rather a plurality of other vehicles, as taught by Onishi, because “a communication control system that is simpler than the communication control used” (Onishi [0190]).

Regarding claim 2, Wang in combination with Bonnet and Onishi teaches the method of claim 1, wherein Wang further teaches:
the respective operating status data are received from the plurality of vehicles travelling within its corresponding Geohash cell, periodically.
Wang Page 9 Lines 32-33 disclose “When the real-time geographic location of the vehicle is collected and the location update cycle is reached, select a real-time geographic location from the collected real-time geographic locations;”
The Examiner notes that cyclic updates indicate periodically determining the operating status (e.g., location).
The Examiner further notes that the geographic location corresponds to a grid of a geographic block, as described in Wang Page 11 Lines 51-53.
Wang Page 13 Lines 23 and 35-37 disclose “Determine candidate vehicles according to the target block code; …The preset condition can be that the vehicle status is empty, that is, in the list, the 36 candidate vehicles are filtered again according to the vehicle status information”
Wang Page 18 Lines 17-28 disclose “Wherein, the step of ‘determining candidate vehicles from the mapping relationship set based on the maximum 18 encoding value and the minimum encoding value’”
The Examiner notes that determinations using “vehicles” disclosed in the cited context of Wang indicates receiving operating status of a plurality of vehicles.

Regarding claim 8, Wang teaches a Geohash-based traffic management system, comprising:
a memory medium comprising program instructions;
Wang Page 21 Lines 47-49 disclose “The memory 402 may be used to store software programs and modules. The processor 401 executes various functional applications and data processing by running the software programs and modules stored in the memory 402. The memory 402 may mainly include a storage program area and a storage data area.”
a processor, for executing the program instructions, when executing the program instructions causes the system to: receive respective operating status data of a plurality of vehicles travelling within a Geohash cell, wherein the Geohash cell is a specific geographical region, wherein the size of the specific geographical region is determined based on the amount of the traffic through the geographical region, wherein an amount of traffic determines the size of Geohash cell;
Wang Page 7 Lines 2-3 disclose “For example, a geographic block can be encoded by a geoHash algorithm to encode a place for specific description.”
Wang Page 8 Lines 24-28 disclose “In an embodiment, the target geographic block may be a certain area centered on the current location (x, y) of the terminal, where x is longitude, and y is latitude. For example, the target geographic block may be a 400m*400m grid centered on the current location (x, y) of the terminal, and the target geographic location is a 400m*400m grid centered on the current location (x, y) of the terminal at a random location.”
Wang Page 6 Lines 51-55 disclose “The surrounding vehicles at the current location may be vehicles within a preset area centered at the current location, and the preset area range may be set according to actual conditions, which is not limited in this embodiment. For example, it can be set according to the density of surrounding vehicles. If the density of surrounding vehicles is larger, the preset area range can be set smaller; if the density of surrounding vehicles is smaller, the preset area range can be set larger some.”
generate one or more service messages based on the received respective operating status data associated with a first vehicle of the plurality of vehicles according to one or more service specifications; and
Wang Page 2 Lines 29-31 discloses “…the control unit may be configured to collect the real-time geographic location of the vehicle based on the identification information; when the real-time geographic location of the vehicle is collected, control all information in the map page.”
The Examiner notes that the “operating status” is interpreted as the location of the vehicle, as defined in [0054] of the instant specification (“Operating status data, according to embodiments of the invention, comprises any types of data that reflect the operating status of the vehicle, e.g., coordinates of the vehicle…”).
Wang Page 7 Lines 13-15 discloses “You can put the longitude in the even digits and the latitude in the odd digits, and combine the two strings to generate a new string: 11100 11101 00100 01111. The decimal value of this binary code is 7325935, which is the hash index value (hashIndex) of this geographic block…”
The Examiner notes that the code representing the geographic location may be a service message. “Service” is interpreted as a vehicle location information service, as defined in [0055] of the instant specification (“According to embodiments of the invention, one or more services provided by the traffic management 404 include, for example, vehicle location information service…”).
Wang does not expressly teach:
generate one or more additional service messages based on the received respective operating status data associated with the plurality of vehicles according to one or more service specifications, wherein the additional service message is not based on the operating status of the first vehicle; and
provide at least one of the one or more service messages and the one or more additional service messages responsive to a request from the first vehicle travelling within the Geohash cell.
However, Bonnet teaches:
provide at least one of the one or more service messages and the one or more additional service messages responsive to a request from the first vehicle travelling within the Geohash cell.
Bonnet [0071] discloses “The server 108 can be interrogated by transmitting a request in accordance with a suitable communication protocol, for example http, the request comprising for example an identifier of the geographical area for which the forecast is requested, identified by a geohash.”
The Examiner notes that the “service” may be interpreted as a weather information service, as defined in [0055] of the instant specification (“According to embodiments of the invention, one or more services provided by the traffic management 404 include, for example, vehicle location information service, vehicle lane information service, vehicle speed information service, weather information service, etc.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle disclosed in Wang to incorporate generating a request and receiving a service message, as taught in Bonnet, to improve the reliability and accuracy of the service message according to the location of the vehicle (Bonnet [0014]). 
The combination of Wang and Bonnet does not expressly teach:
generate one or more additional service messages based on the received respective operating status data associated with the plurality of vehicles according to one or more service specifications, wherein the additional service message is not based on the operating status of the first vehicle; and
However, Onishi teaches:
generate one or more additional service messages based on the received respective operating status data associated with the plurality of vehicles according to one or more service specifications, wherein the additional service message is not based on the operating status of the first vehicle; and
Onishi [0002] discloses “When information possessed by a vehicle is transmitted to surrounding vehicles, the surrounding vehicles store the received information and further transmit the information to its surrounding vehicles. Information spreads in this manner.”
The Examiner notes that the additional message is based on the surrounding vehicle communication to its surrounding vehicles and is not based on the first vehicle.
Onishi [0062] discloses “The message adding unit 231 stores messages input (received) from the user terminal 102 and messages received from other vehicle-mounted devices 110 in the data storing unit 250. The messages are, as will be described later, stored in the message storing unit 250 with various types of additional information added to it, and the message adding unit 231 undertakes this task of setting the additional information”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wang and Bonnet to have incorporated that additional service messages are not based on the operating status of a first vehicle but rather a plurality of other vehicles, as taught by Onishi, because “a communication control system that is simpler than the communication control used” (Onishi [0190]).

Regarding claim 9, Wang in combination with Bonnet and Onishi teaches the system of claim 8, wherein Wang further teaches:
the received respective operating status data are received from the plurality of vehicles travelling within its corresponding Geohash cell, periodically.
Wang Page 9 Lines 32-33 disclose “When the real-time geographic location of the vehicle is collected and the location update cycle is reached, select a real-time geographic location from the collected real-time geographic locations;”
The Examiner notes that cyclic updates indicate periodically determining the operating status (e.g., location).
The Examiner further notes that the geographic location corresponds to a grid of a geographic block, as described in Wang Page 11 Lines 51-53.
Wang Page 13 Lines 23 and 35-37 disclose “Determine candidate vehicles according to the target block code; …The preset condition can be that the vehicle status is empty, that is, in the list, the 36 candidate vehicles are filtered again according to the vehicle status information”
Wang Page 18 Lines 17-28 disclose “Wherein, the step of ‘determining candidate vehicles from the mapping relationship set based on the maximum 18 encoding value and the minimum encoding value’”
The Examiner notes that determinations using “vehicles” disclosed in the cited context of Wang indicates receiving operating status of a plurality of vehicles.

Regarding claim 15, Wang teaches a computer program product for Geohash-based traffic management, comprising a non- transitory computer readable storage having program codes embodied therewith, the program codes comprising:
program codes to receive respective operating status data of one or more vehicles travelling within a Geohash cell, wherein the Geohash cell is a specific geographical region, wherein the size of the specific geographical region is determined based on the amount of the traffic through the geographical region, wherein an amount of traffic determines the size of Geohash cell;
Wang Page 7 Lines 2-3 disclose “For example, a geographic block can be encoded by a geoHash algorithm to encode a place for specific description.”
Wang Page 8 Lines 24-28 disclose “In an embodiment, the target geographic block may be a certain area centered on the current location (x, y) of the terminal, where x is longitude, and y is latitude. For example, the target geographic block may be a 400m*400m grid centered on the current location (x, y) of the terminal, and the target geographic location is a 400m*400m grid centered on the current location (x, y) of the terminal at a random location.”
Wang Page 6 Lines 51-55 disclose “The surrounding vehicles at the current location may be vehicles within a preset area centered at the current location, and the preset area range may be set according to actual conditions, which is not limited in this embodiment. For example, it can be set according to the density of surrounding vehicles. If the density of surrounding vehicles is larger, the preset area range can be set smaller; if the density of surrounding vehicles is smaller, the preset area range can be set larger some.”
program codes to generate one or more service messages based on the received respective operating status data associated with a first vehicle of the plurality of vehicles according to one or more service specifications; and
Wang Page 2 Lines 29-31 discloses “…the control unit may be configured to collect the real-time geographic location of the vehicle based on the identification information; when the real-time geographic location of the vehicle is collected, control all information in the map page.”
The Examiner notes that the “operating status” is interpreted as the location of the vehicle, as defined in [0054] of the instant specification (“Operating status data, according to embodiments of the invention, comprises any types of data that reflect the operating status of the vehicle, e.g., coordinates of the vehicle…”).
Wang Page 7 Lines 13-15 discloses “You can put the longitude in the even digits and the latitude in the odd digits, and combine the two strings to generate a new string: 11100 11101 00100 01111. The decimal value of this binary code is 7325935, which is the hash index value (hashIndex) of this geographic block…”
The Examiner notes that the code representing the geographic location may be a service message. “Service” is interpreted as a vehicle location information service, as defined in [0055] of the instant specification (“According to embodiments of the invention, one or more services provided by the traffic management 404 include, for example, vehicle location information service…”).
Wang does not expressly teach:
program codes to generate one or more additional service messages based on the received respective operating status data associated with the plurality of vehicles according to one or more service specifications, wherein the one or more additional service messages is not based on the operating status of the first vehicle; and
providing, by one or more processing units, at least one of the one or more service messages responsive to a request from a vehicle travelling within the Geohash cell
However, Bonnet teaches:
providing, by one or more processing units, at least one of the one or more service messages responsive to a request from a vehicle travelling within the Geohash cell.
Bonnet [0071] discloses “The server 108 can be interrogated by transmitting a request in accordance with a suitable communication protocol, for example http, the request comprising for example an identifier of the geographical area for which the forecast is requested, identified by a geohash.”
The Examiner notes that the “service” may be interpreted as a weather information service, as defined in [0055] of the instant specification (“According to embodiments of the invention, one or more services provided by the traffic management 404 include, for example, vehicle location information service, vehicle lane information service, vehicle speed information service, weather information service, etc.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle disclosed in Wang to incorporate generating a request and receiving a service message, as taught in Bonnet, to improve the reliability and accuracy of the service message according to the location of the vehicle (Bonnet [0014]). 
The combination of Wang and Bonnet does not expressly teach:
program codes to generate one or more additional service messages based on the received respective operating status data associated with the plurality of vehicles according to one or more service specifications, wherein the one or more additional service messages is not based on the operating status of the first vehicle; and
However, Onishi teaches:
program codes to generate one or more additional service messages based on the received respective operating status data associated with the plurality of vehicles according to one or more service specifications, wherein the one or more additional service messages is not based on the operating status of the first vehicle; and
Onishi [0002] discloses “When information possessed by a vehicle is transmitted to surrounding vehicles, the surrounding vehicles store the received information and further transmit the information to its surrounding vehicles. Information spreads in this manner.”
The Examiner notes that the additional message is based on the surrounding vehicle communication to its surrounding vehicles and is not based on the first vehicle.
Onishi [0062] discloses “The message adding unit 231 stores messages input (received) from the user terminal 102 and messages received from other vehicle-mounted devices 110 in the data storing unit 250. The messages are, as will be described later, stored in the message storing unit 250 with various types of additional information added to it, and the message adding unit 231 undertakes this task of setting the additional information”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wang and Bonnet to have incorporated that additional service messages are not based on the operating status of a first vehicle but rather a plurality of other vehicles, as taught by Onishi, because “a communication control system that is simpler than the communication control used” (Onishi [0190]).

Regarding claim 16, Wang in combination with Bonnet and Onishi teaches the computer program product of claim 15, wherein Wang further teaches:
the received respective operating status data are received from the plurality of vehicles travelling within its corresponding Geohash cell, periodically.
Wang Page 9 Lines 32-33 disclose “When the real-time geographic location of the vehicle is collected and the location update cycle is reached, select a real-time geographic location from the collected real-time geographic locations;”
The Examiner notes that cyclic updates indicate periodically determining the operating status (e.g., location).
The Examiner further notes that the geographic location corresponds to a grid of a geographic block, as described in Wang Page 11 Lines 51-53.
Wang Page 13 Lines 23 and 35-37 disclose “Determine candidate vehicles according to the target block code; …The preset condition can be that the vehicle status is empty, that is, in the list, the 36 candidate vehicles are filtered again according to the vehicle status information”
Wang Page 18 Lines 17-28 disclose “Wherein, the step of ‘determining candidate vehicles from the mapping relationship set based on the maximum 18 encoding value and the minimum encoding value’”
The Examiner notes that determinations using “vehicles” disclosed in the cited context of Wang indicates receiving operating status of a plurality of vehicles.

Claims 3, 7, 10, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Bonnet et al., further in view of Kumar et al. (U.S. Patent Application Publication No. 2019/0102387 and hereinafter, “Kumar”).

Regarding claim 3, Wang in combination with Bonnet and Onishi does not expressly teach the method of claim 1, wherein:
the received respective operating status data are associated with respective identifiers of the plurality of vehicles and are further associated with respective timestamps that the respective operating status data are sent.
However, Kumar teaches:
the received respective operating status data are associated with respective identifiers of the plurality of vehicles and are further associated with respective timestamps that the respective operating status data are sent.
Kumar [0074] discloses “For example, the stream could include timestamped events such as a GPS location, a planned course, traffic information, a speed and direction of motion, changes of course or speed, etc. In some embodiments, the server can receive stream events corresponding to multiple moving objects, e.g., vehicles.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the identification of the vehicle to include timestamps, as taught in Kumar, to “ensure that the events in the event stream arrive in the order of increasing timestamp values” (Kumar [0032]).

Regarding claim 7, Wang in combination with Bonnet, Onishi, and Kumar teaches the method of claim 3, Wang further comprising:
responsive to a detection that a new operating status data associated with an identifier of a vehicle has been received, determining, by one or more processing units, those operating status data associated with the same identifier that were previous received as expired; and
Wang Page 8 Lines 32-35 discloses “Among them, each time the real-time geographic location of the vehicle is collected, the location of the current vehicle icon on the map page is obtained. If the location is consistent with the collected real-time geographic location of the vehicle, the collected real-time geographic location of the vehicle can be used as the starting geographic location of this route planning…”
The Examiner notes that collecting a real-time geographic location indicates that previous data is expired.
The Examiner further notes that the vehicle is associated with identification information, as disclosed by Wang in Page 6 Lines 20-23 (“The target block code is used to determine the identification information of the vehicle to be displayed; based on the identification information, the real-time geographic location of the vehicle is collected; when the real-time geographic location of the vehicle is collected, based on the real-time geographic location of the vehicle…”).
removing, by one or more processing units, the expired operating status data.
Wang Page 10 Lines 1-3 discloses “In this embodiment, it is possible to update the current real-time geographical location based on the re-collected real-time geographical location, and re-plan the route, and control the vehicle icon to move along the re-planned route on the map page.”
The Examiner notes that a re-planning of data indicates that past data is expired.

Regarding claim 10, Wang in combination with Bonnet and Onishi does not expressly teach the system of claim 8, wherein:
the respective operating status data are associated with respective identifiers of the plurality of vehicles and are further associated with respective timestamps that the respective operating status data are sent.
However, Kumar teaches:
the respective operating status data are associated with respective identifiers of the plurality of vehicles and are further associated with respective timestamps that the respective operating status data are sent.
Kumar [0074] discloses “For example, the stream could include timestamped events such as a GPS location, a planned course, traffic information, a speed and direction of motion, changes of course or speed, etc. In some embodiments, the server can receive stream events corresponding to multiple moving objects, e.g., vehicles.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the identification of the vehicle to include timestamps, as taught in Kumar, to “ensure that the events in the event stream arrive in the order of increasing timestamp values” (Kumar [0032]).

Regarding claim 14, Wang in combination with Bonnet, Onishi, and Kumar teaches the system of claim 10, when executing the program instructions, wherein Wang further teaches the processor further causes the system to:
responsive to a detection that a new operating status data associated with an identifier of a vehicle has been received, determine those operating status data associated with the same identifier that were previous received as expired; and
Wang Page 8 Lines 32-35 discloses “Among them, each time the real-time geographic location of the vehicle is collected, the location of the current vehicle icon on the map page is obtained. If the location is consistent with the collected real-time geographic location of the vehicle, the collected real-time geographic location of the vehicle can be used as the starting geographic location of this route planning…”
The Examiner notes that collecting a real-time geographic location indicates that previous data is expired.
The Examiner further notes that the vehicle is associated with identification information, as disclosed by Wang in Page 6 Lines 20-23 (“The target block code is used to determine the identification information of the vehicle to be displayed; based on the identification information, the real-time geographic location of the vehicle is collected; when the real-time geographic location of the vehicle is collected, based on the real-time geographic location of the vehicle…”).
remove the expired operating status data.
Wang Page 10 Lines 1-3 discloses “In this embodiment, it is possible to update the current real-time geographical location based on the re-collected real-time geographical location, and re-plan the route, and control the vehicle icon to move along the re-planned route on the map page.”
The Examiner notes that a re-planning of data indicates that past data is expired.

Regarding claim 17, Wang in combination with Bonnet and Onishi does not expressly teach the computer program product of claim 15, wherein:
the respective operating status data are associated with respective identifiers of the plurality of vehicles and are further associated with respective timestamps that the respective operating status data are sent.
However, Kumar teaches:
the respective operating status data are associated with respective identifiers of the plurality of vehicles and are further associated with respective timestamps that the respective operating status data are sent.
Kumar [0074] discloses “For example, the stream could include timestamped events such as a GPS location, a planned course, traffic information, a speed and direction of motion, changes of course or speed, etc. In some embodiments, the server can receive stream events corresponding to multiple moving objects, e.g., vehicles.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the identification of the vehicle to include timestamps, as taught in Kumar, to “ensure that the events in the event stream arrive in the order of increasing timestamp values” (Kumar [0032]).

Regarding claim 20, Wang in combination with Bonnet, Onishi, and Kumar teaches the computer program product of claim 17, the program codes in Wang further comprising:
program codes to responsive to a detection that a new operating status data associated with an identifier of a vehicle has been received, determine those operating status data associated with the same identifier that were previous received as expired; and
Wang Page 8 Lines 32-35 disclose “Among them, each time the real-time geographic location of the vehicle is collected, the location of the current vehicle icon on the map page is obtained. If the location is consistent with the collected real-time geographic location of the vehicle, the collected real-time geographic location of the vehicle can be used as the starting geographic location of this route planning…”
The Examiner notes that collecting a real-time geographic location indicates that previous data is expired.
The Examiner further notes that the vehicle is associated with identification information, as disclosed by Wang in Page 6 Lines 20-23 (“The target block code is used to determine the identification information of the vehicle to be displayed; based on the identification information, the real-time geographic location of the vehicle is collected; when the real-time geographic location of the vehicle is collected, based on the real-time geographic location of the vehicle…”).
Wang Page 15 Lines 27-29 disclose “…specifically, the route planning service program is invoked to obtain data on the target route of the vehicle icon from the starting geographic location to the target geographic location…”
The Examiner notes that the program is a software program (i.e., program code) as discussed in Wang Page 21 Lines 47-49.
program codes to remove the expired operating status data.
Wang Page 10 Lines 1-3 discloses “In this embodiment, it is possible to update the current real-time geographical location based on the re-collected real-time geographical location, and re-plan the route, and control the vehicle icon to move along the re-planned route on the map page.”
The Examiner notes that a re-planning of data indicates that past data is expired.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
/IG T AN/Primary Examiner, Art Unit 3662